   Case 1:19-mj-00053-LB Document 8 Filed 01/25/19 Page 1 of 2 PageID #: 21
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AB:DJL/MEF                                        271 Cadman Plaza East
                                                  Brooklyn, New York 11201



                                                  January 25, 2019

By Hand and ECF

The Honorable Lois Bloom
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

The Honorable James Orenstein
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Danny Daniel Malcolm
                     Docket No. 19-MJ-53.

Dear Judge Bloom and Judge Orenstein:

                The government respectfully submits this letter in response to the Court’s
order that the government provide a status update as to: (1) the defendant, Danny Daniel
Malcolm’s medical evaluation at the Metropolitan Detention Center (“MDC”) and (2) the
availability of medical treatment at MDC for Mr. Malcolm, if needed, over the weekend.

               First, today, MDC medical personnel performed a medical examination of Mr.
Malcolm. The medical examiners conducted lab work, an abdominal x-ray and a urinalysis
to examine both Mr. Malcolm’s overall health as well as his kidney function. Mr. Malcolm’s
urinalysis returned clean. The medical staff submitted the lab work and x-rays for testing
and will await those results. If any issues arise, the medical staff at MDC will address them
to ensure Mr. Malcolm’s health and safety. MDC medical personnel are also working to
schedule Mr. Malcolm for an appointment for a renal ultrasound at a local hospital.
      Case 1:19-mj-00053-LB Document 8 Filed 01/25/19 Page 2 of 2 PageID #: 22


               Second, with respect to any medical needs Mr. Malcolm may have over the
weekend, medical personnel are present and working at MDC during the weekends. If any
emergency medical needs are necessary 911 personnel are contacted and Mr. Malcolm will
be taken to and treated at a local hospital. Additionally, the United States Attorney’s Office,
and specifically the duty Assistant United States Attorney, has the contact information for the
staff at MDC and can contact them if any emergency medical issues arise.



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:               /s/
                                                   David J. Lizmi
                                                   Megan E. Farrell
                                                   Assistant U.S. Attorney
                                                   (718) 254-7010


cc:      Deirdre Vondornum (by ECF)
         Clerk of Court (by ECF)




                                              2
